Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Office Action is sent in response to Application’s Communication received on 07/09/2019 for application number 16/506543. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawing, Abstract, Oath/Declaration, and Claims.
Claims (1-11), (12-19) and 20 are presented for examination.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Abu-Ghazalah et al. US Patent Application Publication US 20030196176 A1 (hereinafter Ghazalah) in view of Dugan et al. US Patent Application Publication US 20130198092 A1 (hereinafter Dugan).
Regarding claim 1, Ghazalah teaches a method for patent preparation, comprising: identifying a set of invention features (FIG. 3, [0035] wherein Abu-Ghazalah describes the steps of identifying the features of an invention as part of the process of preparing a patent application). 
Ghazalah does not teach generating a first tree structure, wherein one or more nodes of the first tree structure correspond to a first subset of the set of invention features; generating a second tree structure, wherein one or more nodes of the second tree structure correspond to a second subset of the set of invention features; and automatically generating one or more patent application documents based at least in part on the first tree structure and the second tree structure.
However in analogous art of preparing a patent application, Dugan teaches generating a first tree structure, wherein one or more nodes of the first tree structure correspond to a first subset of the set of invention features ([0095], [0114], [0124] wherein Dugan teaches generating a tree structure based on the features of the claims and wherein Dugan automatically traverse the tree to generate additional features which incorporates the subset of the set of the features), generating a second tree structure, wherein one or more nodes of the second tree structure correspond to a second subset of the set of invention features ([0114] wherein Dugan generates more than one tree, wherein each represent different features such as claims, specification, drawings…) and automatically generating one or more patent application documents based at least in part on the first tree structure and the second tree structure (FIG. 1, Abstract, [0114-0115] wherein Dugan describes an automatic generation of patent application by combining the tree structures into templates as illustrated in FIG. 1) 

Regarding claim 2, Ghazalah as modified by Dugan teaches wherein: each invention feature in the first subset comprises an attribute identifying a node of the one or more nodes of the first tree, and each invention feature in the second subset comprises an attribute identifying a node of the one or more nodes of the second tree (FIG. 1, [0098], [0114-0115], [0188], [0194] wherein Dugan, as illustrated in FIG. 1, describes a graph with nodes, wherein each node represent a feature of the patent application, and wherein each node includes sub nodes that represent additional features of the same node and the same feature)
Regarding claim 3, Ghazalah as modified by Dugan teaches wherein: at least a portion of the second tree structure is automatically generated based on the first tree structure (Abstract, [0098-0100] wherein Dugan is directed to automatic generation of all nodes for all patent application features).
 Regarding claim 4, Ghazalah as modified by Dugan teaches wherein: the first tree structure comprises a topic hierarchy and the second tree structure comprises a claim hierarchy (FIG. 1, Abstract, [0013-0029], [0086], [0098],  [0201] wherein Dugan describes extrapolating the subject from the claim definition and uses as initial step as illustrated in FIG. 1 and wherein different tree and node represent different features of the patent), ([0091] wherein Ghazalah describes the hierarchal structure of preparing the features of a patent application).  
Regarding claim 5, Ghazalah as modified by Dugan teaches generating at least a portion of the second tree structure by assigning sibling nodes of the topic hierarchy as sibling features of a claim, and by assigning a dependency of the claim based on a parent node of the sibling nodes ([0188] wherein Dugan presents a graph that includes a set of nodes and a link that connects the nodes, wherein the claims nodes are linked to represent connections or dependencies between claims). 
Regarding claim 6, Ghazalah as modified by Dugan teaches the first tree structure comprises a claim hierarchy and the second tree structure comprises a figure hierarchy (FIG. 1, [0095], [0114] wherein Dugan describes a tree with nodes that represent claims and figures). 
Regarding claim 7, Ghazalah as modified by Dugan teaches wherein: at least one figure node of the figure hierarchy comprises a flowchart corresponding to a claim of the claim hierarchy, and wherein each feature of the claim corresponds to a step in the flowchart (FIG. 1, [0013-0014] wherein Dugan describes the flowchart that includes steps of creating a patent application, wherein the flowchart describes the nodes that represent the features of the patent application), ([0034-0036] FIG. 3 wherein Ghazalah incorporates a flow for creating a patent application as illustrated in FIG. 3) 
Regarding claim 8, Ghazalah as modified by Dugan teaches wherein: each feature of a parent claim in the claim hierarchy corresponds to a step in the flowchart (FIGS. 1, 4.1-4.24, [0121-0123], [0132] wherein Dugan describes a flowchart that is based on the parent claim in a hierarchy of creating dependent claims and the pertaining features such specifications and figures). 
Regarding claim 9, Ghazalah as modified by Dugan teaches performing a first natural language processing function on a feature of the set of invention features based on a correspondence with the first tree structure; and performing a second natural language processing function on the feature based on a correspondence with the second tree structure ([0032], [0047], [0097] wherein Ghazalah system is directed to use  a natural language to draft, using a graph tree, to prepare a patent application), (FIG. 5, [0198-0201] wherein a natural language is used in Dugan to generate claims).
Regarding claim 10, Ghazalah as modified by Dugan teaches wherein: the set of invention features are represented as an array object, and wherein the first tree structure and the second tree structure are represented as non-array objects ([0036], [0078] wherein Ghazalah incorporates an object-object-oriented programs at top level of the elements of the features of the patent application which incorporates using arrays object in the tree structure).  
Regarding claim 11, Ghazalah as modified by Dugan teaches importing a claim set, wherein the set of invention features is identified based on the imported claim set (FIG. 2, [0113], [0138], [0203] wherein Dugan, as illustrated in FIG. 2, describes claim file 10 that is processed through the patent Application Preparation System in order to be converted and thus generating a patent application, this implies that the claim file 10 is imported to the system).
Regarding claim 12, Ghazalah teaches An apparatus for computer based patent preparation, comprising: a processor and a memory storing instructions and in electronic communication with the processor, the processor being configured to execute the instructions to ([0027]) identifying a set of invention features (FIG. 3, [0035] wherein Abu-Ghazalah describes the steps of identifying the features of an invention as part of the process of preparing a patent application). 

However in analogous art of preparing a patent application, Dugan teaches generating a first tree structure, wherein one or more nodes of the first tree structure correspond to a first subset of the set of invention features ([0095], [0114], [0124] wherein Dugan teaches generating a tree structure based on the features of the claims and wherein Dugan automatically traverse the tree to generate additional features which incorporates the subset of the set of the features), generating a second tree structure, wherein one or more nodes of the second tree structure correspond to a second subset of the set of invention features ([0114] wherein Dugan generates more than one tree, wherein each represent different features such as claims, specification, drawings…) and automatically generating one or more patent application documents based at least in part on the first tree structure and the second tree structure (FIG. 1, Abstract, [0114-0115] wherein Dugan describes an automatic generation of patent application by combining the tree structures into templates as illustrated in FIG. 1) 
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Ghazalah with Dugan by incorporating the method of generating a first tree structure, wherein one or more nodes of the first tree structure correspond to a first subset of the set of invention features; generating a second tree structure, wherein one or more nodes of the second tree structure correspond to a second subset of the set of invention features; and automatically generating one or more patent application documents based at least in part on the first tree structure and the second tree structure of Dugan into the method of a method 
Claim 13 is similar in scope to claim 2 therefore the claims are rejected under similar rationale.
Claim 14 is similar in scope to claim 3 therefore the claims are rejected under similar rationale.
Claim 15 is similar in scope to claim 4 therefore the claims are rejected under similar rationale.
Claim 16 is similar in scope to claim 5 therefore the claims are rejected under similar rationale.
Claim 17 is similar in scope to claim 6 therefore the claims are rejected under similar rationale.
Claim 18 is similar in scope to claim 7 therefore the claims are rejected under similar rationale.
Claim 19 is similar in scope to claim 9 therefore the claims are rejected under similar rationale.
Regarding claim 20, Ghazalah teaches A non-transitory computer readable medium storing code for computer based patent preparation, the code comprising instructions executable by a processor to ([0027]) identifying a set of invention features (FIG. 3, [0035] wherein Abu-Ghazalah describes the steps of identifying the features of an invention as part of the process of preparing a patent application). 
Ghazalah does not teach generating a first tree structure, wherein one or more nodes of the first tree structure correspond to a first subset of the set of invention features; generating a second 
However in analogous art of preparing a patent application, Dugan teaches generating a first tree structure, wherein one or more nodes of the first tree structure correspond to a first subset of the set of invention features ([0095], [0114], [0124] wherein Dugan teaches generating a tree structure based on the features of the claims and wherein Dugan automatically traverse the tree to generate additional features which incorporates the subset of the set of the features), generating a second tree structure, wherein one or more nodes of the second tree structure correspond to a second subset of the set of invention features ([0114] wherein Dugan generates more than one tree, wherein each represent different features such as claims, specification, drawings…) and automatically generating one or more patent application documents based at least in part on the first tree structure and the second tree structure (FIG. 1, Abstract, [0114-0115] wherein Dugan describes an automatic generation of patent application by combining the tree structures into templates as illustrated in FIG. 1) 
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Ghazalah with Dugan by incorporating the method of generating a first tree structure, wherein one or more nodes of the first tree structure correspond to a first subset of the set of invention features; generating a second tree structure, wherein one or more nodes of the second tree structure correspond to a second subset of the set of invention features; and automatically generating one or more patent application documents based at least in part on the first tree structure and the second tree structure of Dugan into the method of a method for patent preparation, comprising: identifying a set of invention features of Ghazalah for the 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144